FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month ofMarch HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). HSBC HOLDINGS PLC 14 March 2016 Notification of Transactions by Persons Discharging Managerial Responsibilities ("PDMRs") and Connected Persons This announcement is made in accordance with DTR 3.1.2 R and 3.1.4 R(1)(a). Deferred awards (the "Awards") of US$0.50 ordinary shares (the "Shares") in HSBC Holdings plc (the "Company") were granted in 2013 as a part of variable pay for the performance year ended 31 December 2012. On 11 March, the final tranche of the Awards granted in 2013 vested and the following transactions took place in London. The net number of Shares which have vested is required to be retained for six months. PDMRs Name Total number of Shares released Additional Shares issued in lieu of the 2015 4th interim dividend1 Shares sold to cover withholding tax at £4.5143 per Share Shares vested (net) Mohammad Al Tuwaijri 0 Pierre Goad2 Pam Kaur Paulo Maia2 1 At USD6.3185 per Share being the average closing price of the Company's Shares on the London Stock Exchange between 22 and 26 February 2016 converted into USD. 2 Not subject to minimum six month retention period. For any queries related to this notification please contact: Nickesha Graham-Burrell, Senior Assistant Company Secretary on +44 (0)20 7992 3633. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name:Ben J S Mathews Title:Group Company Secretary Date:14 March 2016
